IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE : ID. No. 1503020875
' In and for Kent County

v. : RK15-04-0219-01
: Perjury lst (F)
GERARD T. SCHWEIGER, : RK15-04-0221-01
' Conspiracy 2nd (F)
Defendant.

ORDER

Submitted: January 3, 2018
Decided: January 26, 2018

On this 26th day of J anuary, 2018 upon consideration of the Defendant’s Motion
for Postconviction Relief, the Commissioner’s Report and Recommendation, and the
record in this case, it appears that:

l. The defendant, Gerard T. Schweiger (“Schweiger”), pled guilty on
November 25, 2015 to one count of Perjury in the First Degree, 11 Del. C. §1223,
and one count of Conspiracy in the Second Degree, 11 Del. C. § 512. He was also
facing one additional count of perjury in the First Degree and one count of Bribing a
Witness. Nolle prosequis were entered by the State on the additional charges in
exchange for Schweiger’s plea. As part of the Plea Agreement the parties agreed to
recommend a sentence of ten years at Level V. Schweiger faced an additional eight
years of incarceration on the additional pending charges had he gone to trial and been
found guilty as charged.

2. Schweiger did not appeal his conviction or sentence to the Delaware
Supreme Court; instead, he filed a motion for modification of sentence that was denied
on January 20, 2016. Next, he filed, pro se, a motion for postconviction relief

pursuant to Superior Court Criminal Rule 61 and a motion to compel on February 3,

State v. Gerard T. Schweiger
ID No. 1503020875
January 26, 2018

2016. A briefing order was issued, but on May 24, 2016, Schweiger filed a “Motion
to Dismiss Postconviction Motion Without Prejudice. ” The Court deemed Schweiger’s
“Motion to Dismiss” a motion to withdraw without prejudice and issued an Order to
that effect on July 7, 2016. Schweiger also filed a second motion to withdraw guilty
plea, a second motion to compel, a motion for transcripts, and four motions for
appointment of counsel. A11 motions were denied.

On October 7, 2016, Schweiger filed a motion for postconviction relief that was
designated his “first” motion, as the previous motion had been withdrawn without
prejudice. In the motion he listed two grounds for relief. On December 2, 2016,
Schweiger filed a “Supplemental First” motion for postconviction relief adding two
more grounds.

3. The matter was referred to the Commissioner for findings of fact and
recommendation pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62.
The Commissioner has filed a Report and Recommendation recommending that the
Court deny the Defendant’s Motion for Postconviction Relief.

4. After the issuance of the Commissioner’s Report, neither party filed an appeal.

NOW, THEREFORE, after a de novo review of the record in this action, and
for the reasons stated in the Commissioner’s Report and Recommendation dated

October 26, 2017,

State v. Gerard T. Schweiger
ID No. 1503020875
January 26, 2018

IT IS HEREBY ORDERED that the Commissioner’s Report and
Recommendation is adopted by the Court in its entirety. Accordingly, Movant’s

Amended Motion for Postconviction Relief pursuant to Superior Court Criminal Rule

61 is hereby DENIED.
ij f (\J

f l Judge

 

NEP/sz

oc: Prothonotary

cc: The Honorable Andrea M. Freud
Brian J. Robertson, Esq.
Eugene J. Maurer, Jr., Esq.
Gerard T. Schweiger, JTVCC